Bloodworth, J.
(After stating the foregoing facts). The court properly construed the contract,—the order blank as signed and returned,—as “one of rental.” Under the facts shown by the record Turner never bought the typewriter. Before a sale of personal property is complete, the statute provides, not only must there be “consent of the parties” and “identification of the thing sold,” but also an agreement as to the price to be paid. Civil Code (1910), § 4106. See Dudley v. Taylor, 22 Ga. App. 715, 716 (97 S. E. 91). Granting that the contract gave to. Turner an option to buy the typewriter, he never gave to the American Writing Machine Company any notice that he would exercise this option; and as the contract named no purchase price and none was ever agreed upon, there was no sale, and the title remained in the American Writing Machine Company. As there is no evidence to support the verdict, the court erred in overruling the motion for a new trial.
Under this ruling it is unnécessary to consider the other assignments of error.

Judgment reversed.


Broyles, O. J., and Lulce, J., concur.